Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.
Allowable Subject Matter

Claims 1 through 8 are allowed.  
Reasons for Allowance

The following is an examiner’s statement of reason for allowance:        Cited reference Chen (Chen et al., U.S. Publication No. 20210007060) teaches a wireless communication method and device, capable of performing appropriate power control of a sounding reference signal (SRS) that includes according to first uplink signal, first downlink signal, first beam or first beam pair corresponding to an SRS resource group, determining target path loss value for an SRS resource of the SRS resource group; according to the target path loss value, determining a target transmission power for the SRS resource of the SRS resource group, and according to the target transmission power, transmitting an SRS to a network device on the SRS resource of the SRS resource group (e.g., Chen, Abstract), for example the terminal device may perform downlink path loss estimation based on the second downlink signal associated with the first uplink signal obtaining the transmitting beam of the first uplink signal based on the receiving beam of a certain downlink signal, and then the downlink signal may be used as the second downlink signal associated with the uplink signal, the receiving beam of the second downlink signal and the transmitting beam of the first uplink signal may be the same beam (e.g., Chen, paragraph [0124]).     However, the reference does not expressly teach the following underlined limitations:      A method of wireless communication performed by a location server, comprising: configuring a user equipment (UE) to receive at least a first downlink reference signal from a neighboring cell to be used to estimate a downlink path loss or determine an uplink spatial transmit beam; receiving, from the UE, a report indicating a signal quality of the first downlink reference signal; and based on the signal quality of the first downlink reference signal being below a threshold, configuring the UE to receive at least a second downlink reference signal from the neighboring cell or a serving cell to be used to estimate the downlink path loss or determine the uplink spatial transmit beam, as disclosed in independent claim 1.      A method of wireless communication performed by a user equipment (UE), comprising: receiving, from a network node, a configuration to use at least a first downlink reference signal from a neighboring cell to estimate a downlink path loss or determine an uplink spatial transmit beam; sending, to the network node, a report indicating a signal quality of the first downlink reference signal; and based on the signal quality of the first downlink reference signal being below a threshold, receiving, from the network node, a configuration to use at least a second downlink reference signal from the neighboring cell or a serving cell to estimate the downlink path loss or determine the uplink spatial transmit beam, as disclosed in independent claim 4.      For these reasons, independent claims 1 and 8 are allowed, claims 2-3 are depend of independent claim 1 and are allowed for the same reasons set forth in independent claim 1, claims 5-8 are depend of independent claim 4 and are allowed for the same reasons set forth in independent claim 4.  

     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     Conclusion
The prior art made of record considered pertinent to applicant's disclosure, Chen et al., U.S. Publication No. 20210007060.  
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 7:00 AM -4:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
July 7, 2022